Citation Nr: 1147030	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  10-22 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Philadelphia, Pennsylvania


THE ISSUE

 Entitlement to an annual clothing allowance, to include whether there was clear and unmistakable error (CUE) in prior decisions denying an annual clothing allowance.  


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Agency of Original Jurisdiction (AOJ).  

The appeal is REMANDED to the Department of Veterans Affairs Medical Center (VAMC) in Philadelphia, Pennsylvania.  

VA will notify the Veteran when further action is required.

(A separate decision will be sent to the Veteran and his attorney under separate cover addressing thirteen issues unrelated to the present appeal.)


REMAND

The claims file shows that the Veteran was denied an annual clothing allowance in September 1998.  

The claims file does not presently contain any further decisions of the AOJ.  However, the Veteran and his attorney, at his June 2010 RO hearing, indicated that he had had subsequent claims for clothing allowance denied by the AOJ.  

In November 2009, the Veteran filed a notice of disagreement (NOD) disagreeing with the decisions denying an annual clothing allowance.  He also alleged clear and unmistakable error (CUE) in all prior VA decisions denying his claims for annual clothing allowance.  

By a January 2010 letter, the RO notified the Veteran that they had received his NOD, but were referring the matter to the VAMC in Philadelphia, Pennsylvania, which had jurisdiction over the issue.  

In February 2010, the Veteran's attorney submitted further argument on the matter, including the allegations of CUE.  

Under these circumstances, the Board has no discretion and is required to remand this issue to the AOJ for the further development and issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the file any additional rating actions issued on the issue of entitlement to a clothing allowance.  

2.  After completing any initial development deemed warranted based upon a review of the entire claims file, the AOJ must take all appropriate steps to issue the Veteran a statement of the case (SOC) addressing the issue of entitlement to an annual clothing allowance, to include whether there was CUE in prior decisions of the VA medical centers in denying an annual clothing allowance.  

If no additional rating actions with respect to the annual clothing allowance are found, then adjudicate the issue of the timeliness of the Veteran's NOD, as well as the question of CUE in prior decisions of the VA medical centers.

The SOC must include (a) a summary of the evidence in the case relating to the issues; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination of the agency of original jurisdiction on each issue and the reasons for each such determination.  Also, the Veteran should be afforded an appropriate time period to respond.  

3.  Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the issue, the RO should undertake any further development indicated, and then readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case (SSOC), including clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



